Porter, J.
delivered the opinion of the court. This is an action for separation from bed and board. The petitioner alleges that the defendant, his wife has, committed repeated acts of aldultery. She pleaded the general issue.
The cause appears to have been twice tried; the first time there was a verdict for plaintiff. The court granted a new trial and *129the second jury to whom the case was submitted, found for the defendant. There was judgment accordingly, and the plaintiff appealed.
East'n District.
March, 1823.
There is a bill of exceptions taken to the decision of the judge, refusing to permit the plaintiff to ask the following questions of witnesses: “ What was the character of the defendant for chastity? Was the conduct of the defendant that of a virtuous and modest woman? ”
We think the judge did not err. The wife did not forfeit her matrimonial rights by the reputation of being an adulteress, but by proof of the fact that she was one. The jury would not have been authorized to infer it from bad character. The inquiry was therefore improper.
Neither can the rights of suitors depend on the opinion of a witness, as to what is virtuous and modest conduct. The facts should have been stated, and the conclusions left to be drawn by those who had to decide on the cause.
The jury has pronounced a verdict on the merits, and we see nothing in the testimony which would authorize us to reverse it.
Dumoulin, for the plaintiff Carleton, for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.